Citation Nr: 0836366	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  01-09 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for a left knee disability, as secondary 
to service-connected residuals of a right patellar fracture 
with traumatic arthritis and a total knee replacement, has 
been received.

2.  Entitlement to service connection for a left knee 
disability, as secondary to service-connected residuals of a 
right patellar fracture with traumatic arthritis and a total 
knee replacement.

3.  Entitlement to a rating in excess of 60 percent for 
residuals of a right patellar fracture with traumatic 
arthritis and a total knee replacement.

4.  Entitlement to an initial rating in excess of 10 percent 
for spondylosis of the thoracolumbar spine.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran had active service from September 1953 to 
September 1955.

This appeal to the Board of Veterans' Appeals (Board) 
originally arose from April and August 1997 rating actions 
that denied a rating in excess of 30 percent for residuals of 
a right patellar fracture with traumatic arthritis and a 
total knee replacement.  A Notice of Disagreement (NOD) was 
received in September 1997, and a Statement of the Case (SOC) 
was issued later that month.  A Substantive Appeal was 
received in October 1997.

In March 1998, the veteran testified during a hearing before 
RO personnel; a transcript of the hearing is of record.  A 
Supplemental SOC (SSOC) was issued in July 1998, reflecting 
the RO's grant of an increased rating for residuals of a 
right patellar fracture with traumatic arthritis and a total 
knee replacement from 30 to 60 percent, from January 3, 1996 
(the date of the claim for increase); the matter of a rating 
in excess of 60 percent remains for appellate consideration.

This appeal also arises from a December 2000 rating action 
that denied service connection for a left knee disability, 
claimed as secondary to service-connected residuals of a 
right patellar fracture with traumatic arthritis and a total 
knee replacement; denied service connection for pancreatitis, 
diabetes mellitus, impaired vision, and for a bilateral foot 
disability; and granted service connection for spondylosis of 
the thoracolumbar spine, assigning an initial 10 percent 
rating therefor from December 15, 1999.  A NOD with the 
denials of service connection and the initial 10 percent 
rating assigned was received in January 2001.  Because the 
claim for an initial rating in excess of 10 percent involves 
a request for a higher rating following the initial grant of 
service connection, the Board has characterized the claim in 
light of the distinction noted in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (distinguishing initial rating claims 
from those for increased ratings for already service-
connected disability).  A SOC was issued in February 2001, a 
Substantive Appeal was received in November 2001, and a SSOC 
was issued in January 2002.

In August 2003, the Board remanded the matters to the RO for 
further development of the evidence and for due process 
development.  After accomplishing the requested action, the 
RO continued the denial of each claim (as reflected in the 
September 2004 SSOC), and returned the matters to the Board 
for further appellate consideration.

In December 2005, the Board denied service connection for 
pancreatitis, diabetes mellitus, impaired vision, and for a 
bilateral foot disability.  At that time, the Board also 
remanded to the RO (via the Appeals Management Center (AMC) 
in Washington, DC) the petition to reopen the claim for 
service connection for a left knee disability, as secondary 
to service-connected residuals of a right patellar fracture 
with traumatic arthritis and a total knee replacement; the 
claim for a rating in excess of 60 percent for residuals of a 
right patellar fracture with traumatic arthritis and a total 
knee replacement; and the claim for an initial rating in 
excess of 10 percent for spondylosis of the thoracolumbar 
spine .After completing some of he requested actions, the AMC 
reopened but denied the claim for service connection for left 
knee disability, and denied an increased rating for residuals 
of a right patellar fracture with traumatic arthritis and a 
total knee replacement (as reflected in the July 2008 SSOC), 
and returned these matters to the Board for further appellate 
consideration.

The Board's decision reopening and granting the claim for 
service connection for a left knee disability as secondary to 
service-connected residuals of a right patellar fracture with 
traumatic arthritis and a total knee replacement, and denying 
the claim for a rating in excess of 60 percent for residuals 
of a right patellar fracture with traumatic arthritis and a 
total knee replacement is set forth below.  The claim for an 
initial rating in excess of 10 percent for spondylosis of the 
thoracolumbar spine is addressed in the remand following the 
order; this matter is being remanded to the RO via the AMC in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim herein decided have been accomplished.

2.  In an April 1997 rating decision, the RO denied the 
veteran service connection for left knee disability, to 
include as secondary to service-connected residuals of a 
right patellar fracture with traumatic arthritis and a total 
knee replacement; although notified of the denial, the 
veteran did not initiate an appeal.

3.  New evidence added to the record since the April 1997 
rating decision, when considered by itself or with the 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim for service connection for a left knee disability.

4.  The competent evidence is at least evenly balanced on the 
question of whether the veteran's left knee disability is 
proximately due to or the result of his service-connected 
residuals of a right patellar fracture with traumatic 
arthritis and a total knee replacement.

5.  The veteran is in receipt of the maximum schedular rating 
for his residuals of a right patellar fracture with traumatic 
arthritis and a total knee replacement, and the right knee 
disability is not shown to present such an exceptional or 
unusual disability picture-with related factors such as 
marked interference with employment-so as to render 
impractical the application of the regular schedular 
standards for rating the disability.


CONCLUSIONS OF LAW

1.  The April 1997 RO determination denying the veteran's 
claim for service connection for a left knee disability, to 
include as secondary to service-connected residuals of a 
right patellar fracture with traumatic arthritis and a total 
knee replacement, is final.  38 U.S.C.A. § 7105(b) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

2.  As new and material evidence has been received, the 
criteria for reopening the claim for service connection for a 
left knee disability, to include as secondary to service-
connected residuals of a right patellar fracture with 
traumatic arthritis and a total knee replacement, are met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (as in 
effect prior to August 29, 2001).

3.  Resolving all reasonable doubt in the veteran's favor, 
the criteria for service connection for a left knee 
disability as secondary to service-connected residuals of a 
right patellar fracture with traumatic arthritis and a total 
knee replacement are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310 (2007).

4.  The criteria for a rating in excess of 60 percent for 
residuals of a right patellar fracture with traumatic 
arthritis and a total knee replacement are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.321(b)(1), 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5055 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  Id.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the 
United States Court of Appeals for Veterans Claims (Court) 
found that, at a minimum, adequate VCAA notice requires that 
VA notify the claimant that, to substantiate an increased 
rating claim: (1) the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In view of the Board's favorable disposition to reopen and to 
grant the claim for service connection for a left knee 
disability, the Board finds that all notification and 
development actions needed to fairly adjudicate the claim 
have been accomplished. 

As regards the increased rating claim, the Board notes that 
the documents meeting the VCAA's notice requirements were 
provided to the veteran after the April and August 1997 
rating decisions on appeal.  In this case, such makes sense, 
inasmuch as the rating actions were issued prior to the 
enactment of the VCAA in November 2000.  A January 2006 
letter provided notice regarding what information and 
evidence was needed to substantiate the claim for an 
increased rating, as well as what information and evidence 
must be submitted by the veteran, what information and 
evidence would be obtained by VA, and for the veteran to 
submit any evidence in his possession that pertains to his 
claim.  A May 2007 letter provided the veteran with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  After the issuance of the above letter, and 
opportunity for the veteran to respond, the July 2008 SSOC 
reflects readjudication of the claim.  Hence, the veteran is 
not shown to be prejudiced by the timing of the notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).  

The Board also notes that, to the extent that the 
aforementioned letters did not meet all of the requirements 
of Vazquez-Flores, the veteran's written statements, which 
included discussion of the impact of his disability on his 
employment, demonstrated an awareness of what was necessary 
to substantiate his increased rating claim.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007).  Consequently, any 
error in this regard was "cured by actual knowledge on the 
part of the claimant."  See Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir 2007).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, post-service private medical 
records, as well VA outpatient treatment records, and reports 
of VA examinations.  Of note, in February 2006 
correspondence, the Jackson VA Medical Center (VAMC) advised 
that there are no records for the veteran since December 
2001.  Similarly, in February 2007 correspondence, the Social 
Security Administration (SSA) indicated that the requested 
records can not be sent because the veteran's folder has been 
destroyed.  Also of record and considered in connection with 
the appeal is the transcript of the veteran's RO hearing as 
well as various written statements provided by the veteran 
and by his representative, on his behalf.

In the December 2005 remand, the Board primarily requested 
the AMC to obtain any outstanding records from the Jackson 
and Biloxi VAMCs since December 2001 and any records from the 
SSA, and to provide the veteran with notice of former 38 
C.F.R. § 3.156 (as in effect prior to August 29, 2001).  
Based on the foregoing, the Board finds that VA has 
substantially complied with the December 2005 remand 
directives, and that no further action in this regard is 
warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999) (remand not required under Stegall v. West, 11 Vet. 
App. 268 (1998) where Board's remand instructions were 
substantially complied with).

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the veteran has been notified and made aware of the 
evidence needed to substantiate the claims herein decided, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims herein decided.  Consequently, 
any error in the sequence of events or content of the notice 
is not shown to prejudice the veteran or to have any effect 
on the appeal.  Any such error is deemed harmless and does 
not preclude appellate consideration of the matters herein 
decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error and affirming that the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Petition to Reopen

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  That regulation permits service 
connection not only for disability caused by service-
connected disability, but for the degree of disability 
resulting from aggravation to a nonservice-connected 
disability by a service-connected disability.  See 38 C.F.R. 
§ 3.310.  See also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  [Parenthetically, the Board notes that, effective 
October 10, 2006, VA amended 38 C.F.R. § 3.310 with regard to 
the requirements for establishing secondary service 
connection on an aggravation basis.  See 71 Fed. Reg. 52,744-
47 (Sept. 7, 2006).  However, consideration of the amendment 
is unnecessary in this case, as the veteran has established 
service connection for a left knee disability on a causation 
basis].

In an April 1997 rating decision, the RO denied the veteran 
service connection for a left knee disability because there 
was no medical evidence of a relationship between his left 
knee disability and his service-connected right knee 
disability, and there was no evidence of a left knee 
disability in service.  The evidence then before the RO 
included service medical records, private medical records and 
a VA examination report.  Although notified of the decision 
later that month, the veteran did not initiate an appeal.  
Hence, the decision is final as to the evidence then of 
record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 
20.1103.

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  See also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).

The veteran's application to reopen his claim for service 
connection for a left knee disability was received in 
December 1999.  As regards petitions to reopen filed prior to 
August 29, 2001, 38 C.F.R. § 3.156(a) provides that new and 
material evidence is evidence not previously submitted that 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  This analysis 
is undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108  require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).

Since the April 1997 rating decision, evidence added to the 
claims file includes private and VA medical records, 
including reports of VA examinations, showing a left knee 
disability, variously diagnosed as osteoarthritis, 
degenerative joint disease, and patellofemoral syndrome.  Of 
particular note, an October 2000 VA examination report 
reflects the examiner's diagnosis of degenerative joint 
disease of the left knee secondary to status post total knee 
replacement surgery of the right knee.  

The evidence received into the claims file since April 1997 
is new in the sense that it was not previously before agency 
decision makers and is not cumulative or duplicative of 
evidence previously of record.  The Board also finds that the 
VA examination report showing the diagnosis of degenerative 
joint disease of the left knee secondary to status post total 
knee replacement surgery of the right knee is material for 
purposes of reopening.  

The Board points out that, with respect to claims to reopen 
filed prior to August 29, 2001, the evidence to reopen must, 
at a minimum, "contribute to a more complete picture of the 
circumstances surrounding the origin of the appellant's 
injury or disability," even where it will not eventually 
convince VA to alter its decision.  See Hodge, 155 F.3d at 
1363; 38 C.F.R. § 3.156.  As the Board finds that the newly 
received evidence, discussed above, meets this requirement, 
the Board, in turn, finds that new and material evidence to 
reopen the claim for service connection for a left knee 
disability, to include as secondary to service-connected 
residuals of a right patellar fracture with traumatic 
arthritis and a total knee replacement has been received.  

III.  Service Connection

As noted above, service connection may be granted for 
disability that is proximately due to or the result of a 
service-connected disease or injury.  See 38 C.F.R. § 3.310.  

The medical evidence of record shows that the veteran 
currently has, among other things, arthritis of the left 
knee.  The issue is thus whether the veteran's current left 
knee disability is medically related to his service-connected 
residuals of a right patellar fracture with traumatic 
arthritis and a total knee replacement, either on the basis 
of causation or aggravation.  

As noted above, the October 2000 VA examination report 
reflects the examiner's diagnosis of degenerative joint 
disease of the left knee secondary to status post total knee 
replacement surgery of the right knee.  The examiner provided 
the diagnosis after a review of the veteran's medical 
history, including the veteran's report of having left knee 
problems for the past few years since he has had to put more 
strain and stress on the left knee since the right total knee 
replacement surgery in 1993, and examination of the veteran.  
The veteran reported noticing difficulty with his gait.  The 
examiner noted that the veteran was claiming for a left knee 
disability as secondary to the service-connected right knee 
disability.  The examiner observed that the veteran ambulated 
using a cane with a broad-based, slight unsteady gait due to 
diabetic peripheral neuropathy and total right knee 
replacement surgery.  

A June 2008 VA examination report reflects another examiner's 
opinion that he cannot resolve the issue of whether the 
veteran's left knee disability is caused by his service-
connected right knee disability without resorting to mere 
speculation.  This examiner also provided his opinion after a 
review of the veteran's medical history and examination of 
the veteran.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102 (2007).  See also 38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).

Under the circumstances of this case, and with resolution of 
all reasonable doubt in the veteran's favor, the Board 
concludes that service connection for a left knee disability, 
as proximately due to or the result of the veteran's service-
connected residuals of a right patellar fracture with 
traumatic arthritis and a total knee replacement, pursuant to 
38 C.F.R. § 3.310, is warranted.

IV.  Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which provides for 
ratings based on average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two ratings shall be applied, the higher rating will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The analysis 
in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
or during flare-ups, and those factors are not contemplated 
in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  See Johnson v. Brown, 9 
Vet. App. 7 (1996).  

In this case, the veteran initially underwent total right 
knee surgery in May 1993.  He filed a claim for an increase 
on January 3, 1996.  He subsequently underwent corrective 
surgery in September 2003.  

The veteran's residuals of a right patellar fracture with 
traumatic arthritis and a total knee replacement have been 
assigned a 60 percent rating under Diagnostic Code 5055, 38 
C.F.R. § 4.71a, since January 3, 1996 (the date of the claim 
for increase).

Under Diagnostic Code 5055, assignment of a 100 percent 
rating for one year following the implantation of  knee 
prosthesis is authorized.  This period commences at the 
conclusion of the initial grant of a total rating for one 
month following hospital discharge, pursuant to 38 C.F.R. § 
4.30.  Thereafter, the maximum schedular 60 percent rating is 
warranted if there are chronic residuals consisting of 
severely painful motion or severe weakness in the affected 
extremity.  With intermediate degrees of residual weakness, 
pain, or limitation of motion, the disability will be rated 
by analogy to Diagnostic Codes 5256, 5261 or 5262.  The 
minimum rating is 30 percent.

A 60 percent rating has been assigned from January 3, 1996 to 
September 1, 2003, and from October 1, 2004. The veteran 
assigned a temporary total (100 percent) disability rating 
for the period from September 2, 2003 to September 30, 2004 
(a period not to be considered in the evaluation of his right 
knee disability under the rating schedule).  Thus, from 
January 3, 1996, the veteran has received the maximum rating 
under Diagnostic Code 5055.  While that rating clearly 
contemplates functional loss due to pain and other factors, 
in evaluating the disability under the rating schedule, 
further discussion of the veteran's symptomatology, or 
consideration of the DeLuca factors, is unnecessary.  See, 
e.g., Johnston v. Brown, 10 Vet. App. 80, 85 (1997) 
(consideration of functional loss due to pain is not required 
when the current rating is the maximum disability rating 
available for limitation of motion).   See Johnson v. Brown, 
9 Vet. App. 7, 11 (1996).  Moreover, it has been held that 

Additionally, the Board finds that there is no showing that, 
at any point during the period in question has the veteran's 
right knee disability reflected so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
rating on an extra-schedular basis.  See 38 C.F.R. § 
3.321(b)(1) (as cited in the February 2001 SSOC).  

During a September 1990 VA psychological counseling session, 
the veteran reported leaving his last job as a heavy 
equipment mechanic in July 1990 due to health reasons.  He 
stated that he had left his prior job in construction because 
the employer found out about his service-connected right knee 
disability.  He also reported recently suffering a heart 
attack.  The psychologist noted that the veteran had a very 
good work history until he left his last job due to health 
problems, and that the veteran's service-connected right knee 
disability, alone was not responsible for his loss of 
employment.

During a May 1998 VA examination, the veteran reported that 
he formerly worked as a heavy equipment mechanic but that he 
has not been able to work since July 1990.

During an August 2001 VA examination, the veteran reported 
that he has been retired on disability since 1990 due to 
arthritis and damage to the right knee, and that his employer 
requested that he leave on medical disability because the 
knee posed a liability risk.  The veteran also reported that 
he had a heart attack around that time which also limited his 
physical abilities.  He also noted that he has had three 
full-time jobs since service and that he had never been fired 
from a job.  

A June 2002 VA examination report reflects diagnoses of 
degenerative joint disease and traumatic arthritis of 
multiple joints, prosthesis of the right knee joint, 
radiculopathy of the lower extremities, diabetes mellitus, 
peripheral neuropathy, essential hypertension, actinic 
keratosis of the face and arms, depression, and adjustment 
disorder.  The examiner stated that the veteran has 
significant nonservice-connected medical conditions in 
addition to his service-connected medical conditions, all of 
which have adverse effects on his employability.

During a December 2002 VA examination, the veteran reported 
that he has not worked since 1990 due to his knee problems 
and heart disease.  He stated that he had been a heavy 
equipment mechanic.  Diagnoses included status post total 
knee replacement of the right knee, hypertension, and 
arteriosclerosis of the aorta.

During a June 2008 VA examination, the veteran reported 
difficulty climbing and descending stairs, an inability to 
bend, kneel, or squat, and some instability.  He denied 
locking, subluxation, and dislocation.  He complained of 
daily pain on a scale of 4/10 that is worse at night on a 
scale of 9/10.  He was not taking any medication for the 
pain.  As for employment, he reported retiring in 1990.  
After examination, the examiner indicated that he cannot 
resolve the issue of whether the veteran's right knee 
disability prevents him from sustaining gainful employment 
without resorting to speculation.

Although the record reflects that the veteran has been 
unemployed since 1990, his right knee disability has not, in 
and of itself, objectively been shown to markedly interfere 
with employment, to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  

The September 1990 VA psychologist noted that the veteran had 
a very good work history until he left his last job due to 
health problems and that the veteran's service-connected 
right knee disability alone was not responsible for his loss 
of employment.  During his August 2001 VA examination, 
although the veteran reported that his employer had requested 
that he leave on medical disability because of his knee, he 
also reported that he had suffered a heart attack around that 
time which also limited his physical abilities.  Thus, the 
record indicates that disabilities other than his service-
connected right knee disability contributed to his 
retirement.  The Board also observes the June 2008 examiner's 
statement that he could not provide an opinion on the impact 
of the veteran's right knee disability on his employability 
without resorting to speculation.  As the examiner's 
statement was based upon examination of the veteran and 
consideration of his complete documented medical history, the 
Board finds the statement-which essentially weighs against 
the claim-to be probative of the issue.  Moreover, this is 
the only current medical opinion on the impact of the 
veteran's right knee disability.

Given the above, the Board finds that the criteria for 
invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that there is 
no basis for a staged rating of the right knee disability, 
pursuant to Hart, and the claim for a higher rating for 
residuals of a right patellar fracture with traumatic 
arthritis and a total knee replacement, to include on an 
extra-schedular basis, must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against assignment of any 
higher rating for the disability under consideration, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

As new and material evidence to reopen the claim for a left 
knee disability has been received, to this limited extent, 
the appeal is granted.

Service connection for a left knee disability as secondary to 
service-connected residuals of a right patellar fracture with 
traumatic arthritis and a total knee replacement is granted.

A rating in excess of 60 percent for residuals of a right 
patellar fracture with traumatic arthritis and a total knee 
replacement is denied.


REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on the remaining claim is warranted, 
even though such will, regrettably, further delay an 
appellate decision.

In December 2005, the Board remanded the claim for an initial 
rating in excess of 10 percent for spondylosis of the 
thoracolumbar spine for additional development.  After 
completing additional development, however, the AMC failed to 
readjudicate the claim.  The July 2008 SSOC only addressed 
the other two matters on appeal.  Furthermore, additional 
medical evidence pertinent to the claim has been associated 
with the claims file and requires the issuance of a SSOC.  
Moreover, the record does not indicate that the veteran 
withdrew the appeal with respect to this claim.

The Board emphasizes that a remand by the Board confers upon 
the veteran, as a matter of law, the right to compliance with 
the remand instructions, and imposes upon VA a concomitant 
duty to ensure compliance with the terms of the remand.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Under these circumstances, the RO must readjudicate the claim 
for an initial rating in excess of 10 percent for spondylosis 
of the thoracolumbar spine in light of all pertinent evidence 
and legal authority.

Prior to readjudicating the claim, the RO should give the 
veteran another opportunity to present information/evidence 
pertinent to the claim.  The RO's notice letter to the 
veteran should explain that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full VCAA compliance.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development or notification action 
deemed warranted by the VCAA prior to adjudicating the 
remaining claim on appeal.  The RO's adjudication of the 
claim should include consideration of whether to staged 
rating, pursuant to Fenderson (the authority for initial 
rating claims, cited to above), is warranted.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claim for a higher initial rating on 
appeal.  The RO should also explain the 
type of evidence that is the veteran's 
ultimate responsibility to submit.

The RO should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completing the requested 
actions, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the remaining claim 
on appeal in light of all pertinent 
evidence and legal authority.  The RO's 
adjudication of the claim should include 
consideration of whether staged rating, 
pursuant to Fenderson (cited to above), 
is warranted.

5.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


